 


 HCON 222 ENR: Commending NASA Langley Research Center in Virginia on the celebration of its 90th anniversary on October 26 and 27, 2007.
U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 222 
 
 
October 18, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Commending NASA Langley Research Center in Virginia on the celebration of its 90th anniversary on October 26 and 27, 2007. 
 
 
Whereas in 1917, the Nation’s first civilian aeronautical research laboratory was established by the National Advisory Committee for Aeronautics in Virginia, and named Langley Memorial Aeronautical Laboratory;  Whereas such laboratory, now called the National Aeronautics and Space Association (NASA) Langley Research Center, is one of the Nation’s most prolific and most honored aerospace laboratories with a rich history of pioneering aviation breakthroughs, exploring the universe, and conducting ground breaking climate research;  
Whereas NASA Langley Research Center helped give birth to the space age by, among other accomplishments, conceiving and managing Project Mercury, the first United States manned space program, training the original seven astronauts, proving the feasability of the lunar orbiter rendezvous, developing the lunar excursion module concept and research facilities for simulating landing on the Moon, and successfully sending the first Viking landers and orbiters to Mars;  Whereas NASA Langley Research Center is one of the leading aerospace research laboratories in the world and has consistently been a source of technology that has made aerospace a major factor in commerce and national defense;  
Whereas NASA Langley Research Center aeronautics research has benefitted the United States military tremendously through the application of new technologies to the Nation’s military, commercial, and experimental aircraft;  Whereas NASA Langley Research Center continues to make significant innovative contributions to aviation safety, efficient performance, and revolutionary vehicle designs for flight in all atmospheres, including developing key technologies for the next generation of air transportation systems;  
Whereas NASA Langley Research Center has contributed through its research over the past several decades critical technologies to the United States aviation industry, which is a vital sector of the economy that employs over two million Americans and comprises roughly nine percent of the country’s gross national product;  Whereas NASA Langley Research Center continues to provide critical research and development that advances the Nation’s future in space exploration, scientific discovery, systems analysis, and aeronautics research while generating $2.3 billion in revenue and 21,000 high-tech jobs for the United States economy;  
Whereas NASA Langley Research Center is known for unparalleled technology transfer to both aerospace and non-aerospace businesses, and for its commitment to inspiring the next generation of explorers, both of which have enormous benefit to the public and the national economy; and  Whereas NASA Langley Research Center celebrates its 90th anniversary on October 26 and 27, 2007, and continues pioneering the next frontier in aeronautics and space: Now, therefore, be it  
 
That Congress congratulates and commends the men and women of NASA Langley Research Center for their accomplishments and role in inspiring the American people.     Clerk of the House of Representatives.   Secretary of the Senate.   